The plaintiff, Columbia Finance, Inc., a corporation licensed under the Small Loan Act of the State of Louisiana, filed suit against the defendant herein, Arthur Romaguera, on a promissory note, dated June 7, 1948, in the sum of $300 less a credit on the principal thereof of $7.50, leaving an unpaid principal balance of $292.50, together with 25% attorneys' fees on the aggregate amount of principal and interest involved and recognition of its lien and privilege on the property mortgaged in its favor by the defendant.
Defendant was duly cited as is reflected by the citation in the transcript. No answer or other pleadings were filed by defendant within the legal delays. Thereafter a preliminary default was entered on December 6, 1948 and in due course confirmed by judgment rendered on December 13, 1948 and signed on December 17, 1948.
From this judgment the defendant, in proper person, prosecuted a suspensive and devolutive appeal. Plaintiff answered the appeal and requested that it be allowed 10% of the amount of the said judgment as damages for a frivolous appeal.
Defendant, who is not represented by counsel, made no appearance when this case was set for trial nor has he filed a brief. The record amply sustains the judgment rendered by the lower court. The appeal obviously was taken for delay and is, therefore, frivolous. The facts of the case warrant imposition of the penalty allowed under Article 907 of the Code of Practice. However, in our opinion, a penalty of 5% is sufficient under the circumstances. Arnold v. Atkins, La. App., 124 So. 640.
For the reasons assigned the judgment appealed from is affirmed, with 5% thereof additional as damages for frivolous appeal.
Affirmed. *Page 750